Citation Nr: 1120734	
Decision Date: 05/27/11    Archive Date: 06/06/11	

DOCKET NO.  10-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-trauma stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the VARO in Fort Harrison, Montana, that denied entitlement to the benefit sought.  

The Veteran provided testimony on his own behalf at a video conference hearing conducted in September 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  

The Board notes the Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision by The United States Court of Appeals for Veterans Claims (Court) it was held that a claim for service connection might include any disability that may reasonably be encompassed by several factors, including a description of the elements of the claim, symptoms the claimant describes, or information that the Secretary of VA submits as part of the claim.  

The case is REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.  


REMAND

During the pendency of the appeal, 38 C.F.R. § 3.304(f) pertaining to PTSD was amended as follows:  

(f)(3) if a stressor or claim by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice disorder.  

For purposes of this paragraph, "fear of hostile military or terroristic activity" means that the Veteran has experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as an improvised explosive device; a vehicle embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  

VA has a duty to assist a Veteran in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  The Veteran has testified as to his involvement in three separate incidents, the recollections of which he claims have bothered him ever since his active service.  He acknowledges that many years have passed since the incidents in question and he is aware that obtaining corroborating information poses a difficult task.  However, with regard to one of the incidents, he has provided a lay statement and submitted articles regarding prison riots at Fort Dix, New Jersey, in 1969 while he was incarcerated there.  He asserts that while incarcerated at that facility he feared for his life.  He and a friend have both referred to observing two individuals being shot and killed while trying to escape.  While this has not been documented by a search of available records, the evidence supports a finding that rioting did take place at Fort Dix in 1969.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1.  The Veteran should be afforded another opportunity to submit additional information and evidence relevant to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  He should again be asked to provide as much information as possible regarding his claimed stressors, particularly dates, full names of people involved, and places.  With regard to the prison riot at Fort Dix in 1969, he should be particularly asked to provide any additional information with regard to his witnessing two individuals being shot and killed.  The RO should review any information obtained to determine if the events described can be corroborated.  

2.  The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining whether or not he has PTSD or other acquired psychiatric disorder attributable to his active military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that the record review takes place should be included in the report by the psychiatrist or other examiner.  The examiner should elicit from the Veteran a detailed history regarding the onset of ongoing symptoms.  All indicated tests and studies, particularly to include psychological testing, are to be performed.  The examiner should identify all objective indications of psychiatric disability.  A diagnosis of PTSD should be confirmed or ruled out.  The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) or less likely than not (less than a 50 percent probability) that the Veteran's current symptoms are related to a confirmed stressor and whether the examiner believes that a fear for one's life while incarcerated in a military prison at a time when riots took place rises to the level of a stressful occurrence.  In the alternative, the examiner is asked to express an opinion as to whether there is any psychiatric disorder present that is at least as likely as not related to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  If the examiner cannot provide a diagnosis without resort to speculation, that should be so stated, and the examiner should indicate why.  

3.  VA should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate fully in the development of his claim.  He is to be told that the consequences of failing to report for any VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2010).  

4.  Thereafter, VA should review the claims file and make sure that the foregoing development actions have been conducted and completed in full or to the extent possible.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  They should then be given a reasonable time frame in which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



